Order entered May 9, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00316-CR

                        EX PARTE ROBERT BEVERS

              On Appeal from the County Criminal Court No. 3
                           Dallas County, Texas
                  Trial Court Cause No. MC20A-0523-C

                                     ORDER

      Before the Court is appellant’s May 4, 2022 motion to withdraw the appeal.

A motion to withdraw or dismiss an appeal must be signed by both counsel and the

appellant. See TEX. R. APP. P. 42.2(a). Appellant’s motion to withdraw the appeal

is signed only by counsel. Accordingly, we will take no action on the motion.

      We ORDER appellant’s counsel to file, within FOURTEEN DAYS of the

date of this order, an amended motion to withdraw or dismiss the appeal signed by

both counsel and appellant.


                                            /s/    ERIN A. NOWELL
                                                   JUSTICE